J-S07009-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                   v.

CELESTE LOUISE COLES

                        Appellant                    No. 1329 MDA 2016


               Appeal from the Order Entered July 29, 2016
            In the Court of Common Pleas of Wyoming County
           Criminal Division at No(s): CP-66-MD-0000282-1994



BEFORE: BOWES, LAZARUS AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                             FILED MARCH 01, 2017

     Celeste Louise Coles appeals from the July 29, 2016 order dismissing

her PCRA petition as untimely filed. We affirm.

     On June 23, 1995, a jury convicted Appellant of two counts each of

second-degree murder, conspiracy to commit homicide, and robbery, and

one count each of theft and conspiracy to commit robbery. The convictions

were based upon Appellant’s participation in the shooting deaths and

robberies of Raveielle Birdsong and Nichole Repsher.      On July 19, 1995,

Appellant was sentenced to two consecutive terms of life imprisonment, with

concurrent sentences imposed on the remaining charges.       On October 21,

1996, we affirmed the judgment of sentence, but remanded for an

evidentiary hearing on the question of whether another participant in the
J-S07009-17



crimes, whose attorney indicated that he would not testify based upon the

Fifth Amendment, intended to invoke his privilege against self-incrimination

himself.     Commonwealth v. Coles, 688 A.2d 1225 (Pa.Super. 1996)

(unpublished memorandum).         On remand, the trial court conducted a

hearing and concluded that the witness personally asserted his constitutional

right to remain silent. On May 10, 1999, we affirmed. Commonwealth v.

Coles, 739 A.2d 584 (Pa.Super. 1999) (unpublished memorandum).

      On June 9, 2009, Appellant filed a PCRA petition, which was dismissed

as untimely without the appointment of counsel.              We reversed and

remanded, ordering that counsel be provided before her petition was

addressed.     Commonwealth v. Coles, 996 A.2d 538 (Pa.Super. 2010)

(unpublished memorandum).       Counsel was appointed, but filed a no-merit

letter and a petition to withdraw. This pro se appeal followed the denial of

relief and grant of counsel’s motion to withdraw.

      Appellant’s brief is woefully deficient.   Most significantly, she fails to

cite a single legal authority or to set forth a statement of issues involved.

Our review of her brief reveals that her complaints relate to ineffective

assistance of counsel, which she avers renders her eligible for a new trial.

We first observe that this Court reviews the “denial of PCRA relief to

determine whether the findings of the PCRA court are supported by the

record and free of legal error.” Commonwealth v. Roane, 142 A.3d 79, 86




                                     -2-
J-S07009-17



(Pa. Super. 2016) (quoting Commonwealth v. Treiber, 121 A.3d 435, 444

(Pa. 2015)).

      Next, it is axiomatic that all PCRA petitions must be filed within one

year of the date a defendant’s judgment becomes final unless an exception

to the one-year time restriction applies. 42 Pa.C.S. § 9545(b)(1). If a PCRA

petition is untimely, “neither this Court nor the trial court has jurisdiction

over the petition.” Commonwealth v. Miller, 102 A.3d 988, 992 (Pa.Super.

2014) (citation omitted); see also Commonwealth v. Chester, 895 A.2d

520, 522 (Pa. 2006). “A judgment becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” 42 Pa.C.S. § 9545(b)(3).

      In this case, we affirmed Appellant’s judgment of sentence in all

respects on May 10, 1999. Her sentence became final thirty days thereafter,

or on June 9, 1999. Appellant had until June 9, 2000, to file a timely PCRA

petition, and her 2009 petition is patently untimely.       There are three

exceptions to the one-year time bar of § 9545:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or



                                    -3-
J-S07009-17



      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S. § 9545(b)(1).

      Herein, Appellant does not invoke any exception. Her complaints, as

noted, all relate to ineffective assistance of counsel.      However, as our

Supreme Court plainly articulated in Commonwealth v. Wharton, 886

A.2d 1120, 1127 (Pa. 2005)

          It is well settled that allegations of ineffective assistance of
      counsel will not overcome the jurisdictional timeliness
      requirements of the PCRA. See Commonwealth v. Pursell,
      561 Pa. 214, 749 A.2d 911, 915-16 (2000) (holding a
      petitioner's claim in a second PCRA petition, that all prior counsel
      rendered ineffective assistance, did not invoke timeliness
      exception, as “government officials” did not include defense
      counsel); see also Commonwealth v. Gamboa-Taylor, 562
      Pa. 70, 753 A.2d 780, 785-86 (2000) (finding that the “fact” that
      current counsel discovered prior PCRA counsel failed to develop
      issue of trial counsel's ineffectiveness was not after-discovered
      evidence exception to time-bar); Commonwealth v. Lark, 560
      Pa. 487, 746 A.2d 585, 589 (2000) (holding that allegation of
      ineffectiveness is not sufficient justification to overcome
      otherwise untimely PCRA claims).

Accord Commonweatlh v. Pollard, 911 A.2d 1005 (Pa.Super. 2006).

      As Appellant has failed to establish that her PCRA petition was timely,

a jurisdictional prerequisite to merits review of her claims, we affirm its

dismissal.

      Order affirmed.




                                     -4-
J-S07009-17



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2017




                          -5-